UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 28, 2010 PSS WORLD MEDICAL, INC. (Exact name of Registrant as specified in its charter) Commission File Number:0-23832 Florida 59-2280364 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 4345 Southpoint Blvd. Jacksonville, Florida (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code (904) 332-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On July 28, 2010, PSS World Medical, Inc. filed a Current Report on Form 8-K with the Securities and Exchange Commission (“SEC”) under Items 8.01 and 9.01.This 8-K/A is issued to correctly file under Items 2.02, 8.01, and 9.01. Item2.02Disclosure of Results of Operations and Financial Condition. Item 8.01Other Events On July 28, 2010, PSS World Medical, Inc. (the “Company”) issued a press release in which the Company announced its financial results for the three months ended July 2, 2010.In this press release, the Company also revised fiscal year 2011 financial guidance.This press release is attached as Exhibit99.1 to this report and is incorporated herein by reference.In connection with the press release, the Company has also made available certain supplemental financial information (the “Financial Supplement”) for the three months ended July 2, 2010, which may be found on the Company’s website at www.pssd.com.This Financial Supplement is attached as Exhibit 99.2 to this report and is incorporated herein by reference. The Financial Supplement contains financial measures that are not in accordance with accounting principles generally accepted in the United States of America ("GAAP").The Company has provided reconciliations within the Financial Supplement of the non-GAAP financial measures to the most directly comparable GAAP financial measures. The Company provides non-GAAP financial measures to supplement its consolidated financial statements presented in accordance with GAAP.These non-GAAP financial measures are intended to supplement the user's overall understanding of the Company's current financial performance and its prospects for the future.Specifically, the Company believes the non-GAAP results provide useful information to both management andinvestors by identifying certain expenses, gains and losses that, when excluded from the GAAP results, may provide additional understanding of the Company's core operating results or business performance.However, these non-GAAP financial measures are not intended to supersede or replace the Company's GAAP results. Item9.01Financial Statements and Exhibits. Exhibit NumberDescription Press Release dated July 28, 2010 with respect to the Registrant’s financial results for the three months ended July 2, 2010. Financial Supplement for the three months ended July 2, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PSS WORLD MEDICAL, INC. Date:July 28, 2010 By: /s/David M. Bronson Name:David M. Bronson Title:Executive Vice President and Chief Financial Officer EXHIBIT INDEX Press Release dated July 28, 2010 with respect to the Registrant’s financial results for the three months ended July 2, 2010. Financial Supplement for the three months ended July 2, 2010.
